Case 0:19-cv-62751-RKA Document 24-3 Entered on FLSD Docket 12/14/2020 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 0:19-CV-62751


      DAVID GREENWALD,

                Plaintiff,

      v.

      FROST-ARNETT COMPANY, and
      CORAL ANESTHESIA ASSOCIATES, INC.,

            Defendants.
      ____________________________________/


           DECLARATION OF ATTORNEY PAUL. A. HERMAN IN SUPPORT OF
              PLAINTIFF’S MOTION FOR AWARD OF ATTORNEYS’ FEES


                I, Paul A. Herman, declare under penalty of perjury, as provided for by the laws of
      the United States, 28 U.S.C. § 1746, that the following statements are true:

                1.      I am an attorney and the owner of a law firm which operates under the
      name Consumer Advocates Law Group, PLLC. I am representing the Plaintiff, David
      Greenwald, in this action.

                2.      I am currently a member in good standing of the bars of the following
      courts:

                                Court                            Date Admitted/Re-admitted
           State of Florida
                                                                  Aug. 30, 1984/Feb 06, 2017
           United States District Court
                                                                  Jan. 18, 1985/Dec. 6, 2018
           Southern District of Florida
           United States District Court
                                                                    Feb 1986/Oct 16, 2018
           Middle District of Florida
           District of Columbia, Washington, D.C.
                                                                  May 10, 2013/Sept. 9, 2018

           United States Supreme Court                                     May 1988




                                                Page 1 of 5
Case 0:19-cv-62751-RKA Document 24-3 Entered on FLSD Docket 12/14/2020 Page 2 of 5



               3.    In 1978 I graduated of the University of Maryland School of Journalism
      with high honors and am a 1983 graduate of the University of Miami School of Law. After
      a brief stint working for both Plaintiff and insurance defense firms for personal injury cases,
      I spent the next 21 years working in the area of Florida Workers’ Compensation and the
      federal Longshore and Harbor Workers’ Compensation Act (LHWCA) primarily
      defending Employers & Insurance Carriers. I was Board Certified in the area of Florida
      Workers’ Compensation Law from 1991-2016. I was an equity partner in Miller, Kagan,
      Rodriguez and Silver P.A., one of the larger state comp firms, and helped expand the firm
      from two (2) offices to seven (7) statewide.

               4.    I left the firm in 2005 and became a fulltime mediator specializing in
      Florida Comp cases and those within the LHWCA and Defense Base Act (DBA) cases as
      part of that federal statute. Also in 2006, I formed a firm called the Fair Credit Law Group,
      P.A. as I began to represent persons in consumer rights litigation, both in State and Federal
      Court; currently, 100% percent of my workload outside of a still active mediation practice
      consists of consumer protection litigation, which includes defending consumers in state
      court actions and claims brought under the Florida Consumer Collections Practices Act
      (FCCPA), the Fair And Accurate Credit Transaction Act (FACTA) as well as both the
      Fair Debt Collection Practices Act (FDCPA), and the Telephone Consumer Protection
      Act (TCPA).

      Since 2007,

               5.    I have been an active member of the National Association of Consumer
      Advocates (NACA). Additionally, I am a member of Florida Workers’ Advocates (FWA)
      and Workers’ Injury Litigation Group (WILG) the state and federal groups for attorneys
      representing injured workers.

               6.    The Florida Bar for continuing legal education as well as the Florida Bar
      Board of Legal Specialization and Education have also certified me as an instructor since
      1989.

               7.    I am a certified Arbitrator for both binding and non-binding arbitration
      cases.

               8.    I am a frequent lecturer for Effective Mediation Consultants Advance
      Mediation seminars offered throughout the state of Florida.



                                                 Page | 2
Case 0:19-cv-62751-RKA Document 24-3 Entered on FLSD Docket 12/14/2020 Page 3 of 5



             9.       I have been a guest lecturer on numerous topics for The Longshore
      Institute, The Loyola Univ. (New Orleans) School of Law Annual Long shore Act
      Conference, The Florida Bar Workers’ Compensation Section, The Annual Claims
      Manager’s Conference sponsored by WCCP, The Florida Workers’ Compensation
      Institute’s (FWCI) annual conference and for The Florida Bar Association continuing legal
      education, and the past two years for the WILG national conferences. on the topic of
      defending medical debt related to accidents and injuries occurring in the workplace.

             10.      I previously have been a frequent guest and sponsor of the Community
      News and Review radio program for WINX 940 – Miami (also heard on iHeart Radio).

             11.      I was a guest columnist for the Palm Beach Post on consumer affairs for a
      number of years.

             12.      I frequently appeared in the South Florida Business Journal, the South
      Florida Sun Sentinel, WPTV (NBC affiliate) and WPEC-TV (CBS affiliate) – in West Palm
      Beach, as a consumer advocate and expert on debt and credit related issues

             13.      I regularly attend legal seminars hosted by the National Consumer Law
      Center (NCLC), including the following:
                   National Consumer Law Center, 17th Annual Consumer Rights Litigation
                   Conference (2008)

                   National Consumer Law Center, Fair Debt Collection Training Conference
                   (2009)

                   National Association of Consumer Advocates, Fair Credit Reporting Act
                   Conference (2009)

                   National Consumer Law Center, 18th Annual Consumer Rights Litigation
                   Conference (2009)

                   National Consumer Law Center, Fair Debt Collection Training Conference
                   (2010)

                   National Consumer Law Center, 19th Annual Consumer Rights Litigation
                   Conference (2010)

                   National Consumer Law Center, 20th Annual Consumer Rights Litigation
                   Conference (2011)

                   National Consumer Law Center, 21st Annual Consumer Rights Litigation
                   Conference (2012)



                                                 Page | 3
Case 0:19-cv-62751-RKA Document 24-3 Entered on FLSD Docket 12/14/2020 Page 4 of 5




                   National Consumer Law Center 22nd Annual Consumer Rights Litigation
                   Conference (2013)

                   National Consumer Law Center, Fair Debt Collection Training Conference
                   (2014)

                   National Consumer Law Center 23rd Annual Consumer Rights Litigation
                   Conference (2014) 1


             14.      I have attended the Florida Workers’ Compensation Institute’s (FWCI)
      annual conference in Orlando, FL every year since 1984 and have spoken on various topics
      involving the practice of law, mediation and medical bills received by Claimants covered
      under the Florida Workers’ Compensation Act.

             15.      I am generally regarded by my peers as one of the leading authorities in the
      State of Florida with respect to the Florida Workers’ Compensation Law, Fair and
      Accurate Credit Transactions Act (FACTA), the Fair Debt Collection Practices Act, and
      the FCCPA as well as an expert in the area of credit restoration.

         16. I have been involved as the lead attorney in many landmark legal decisions
             including FCCI Fund (FEISCO) v. Cayce’s Excavation, Inc. (conclusively defines
             the term “navigable waters” for determination of all Florida workers’
             compensation claims) and Palm Springs General Hospital v. Cabrera, (the first case
             to apply the Expert Medical Advisor (EMA) after the 1994 Statutory changes to
             Section 440 - the Florida Workers’ Compensation Act).



         For my work in this matter, my fee is $575.00 per hour. This rate is well within the

      market rate for attorneys who have the level of experience that I have. Though I submit

      however, that there are few if any attorney locally let alone nationally with the expertise

       and background in dual areas of both Florida Workers’ Comp and Consumer Law; the

          cornerstones of this action. Other courts in this District have held these fees to be

      reasonable. See, e.g., Hoyos v. James E. Albertelli, P.A., No. 17-24515-CIV-MOORE (S.D. Fla.




                                                 Page | 4
Case 0:19-cv-62751-RKA Document 24-3 Entered on FLSD Docket 12/14/2020 Page 5 of 5



      Feb. 27, 2019) (awarding Scott Owens, my co-counsel in numerous other matters including

        Kottler v Gulf Coast Collection Bureau, Inc. 0:19-cv-61190-BLOOM/Valle (S.D. Fla.)

                                            $500.00 per hour).

             17.     In this case, I expended ___ hours, which, at the rate of $575.00 per hour equals
      $. My fees in this case were incurred as outlined in the attached detailed time records done in
      accordance with the ABA billing guidelines:



             Executed at Delray Beach, Florida, on Monday, December 14, 20201.


                                             /s/ Paul A. Herman
                                             Paul Herman, Esq. (FBN 405175)
                                             Consumer Advocates Law Group, PLLC
                                             4801 Linton Blvd., Ste. 11A-560
                                             Delray Beach, FL 33445
                                             Tel: 561-236-8851
                                             Fax: 561-431-2352
                                             paul@consumeradvocatelaw.com




                                                 Page | 5
